
	
		II
		Calendar No. 1006
		110th CONGRESS
		2d Session
		S. 3226
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To rename the Abraham Lincoln Birthplace National
		  Historic Site in the State of Kentucky as the Abraham Lincoln Birthplace
		  National Historical Park.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Abraham Lincoln Birthplace
			 National Historical Park Act of 2008.
		2.FindingsCongress finds that—
			(1)the Abraham
			 Lincoln Birthplace National Historic Site was established by Congress on July
			 17, 1916;
			(2)section 510 of
			 Public Law 105–355 (16 U.S.C. 218a) authorized the addition to the Historic
			 Site of the 228-acre Knob Creek Farm at which Abraham Lincoln lived between
			 1811 and 1816;
			(3)Knob Creek Farm
			 was donated to the National Historic Site in November 2001; and
			(4)the 2006 General
			 Management Plan for the Abraham Lincoln Birthplace National Historic Site
			 recommends a change in the name of the Historic Site to National
			 Historical Park to reflect the addition of a second, noncontiguous
			 unit.
			3.Designation of
			 abraham lincoln birthplace national historical park
		2.Designation of abraham
			 lincoln birthplace national historical park
			(a)DesignationThe
			 Abraham Lincoln Birthplace National Historic Site in the State of Kentucky
			 shall be known and designated as the Abraham Lincoln Birthplace National
			 Historical Park.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Abraham Lincoln Birthplace National Historic Site shall be
			 deemed to be a reference to the Abraham Lincoln Birthplace National
			 Historical Park.
			
	
		September 16, 2008
		Reported with an amendment
	
